LOWELL, Circuit Judge.
As to the validity of the patent, I refer to my remarks in the case against Dows. [Blaisdell v. Dows, Case No. 1,489.]
The soda pipe or apparatus, which is exhibited as having been bought of the defendant, appears to me to infringe the fourth claim. If it be true, as was suggested at the argument, that the contraction in the chamber is unnecessary, then the defendant can easily change the form of the chamber and escape the patent; but his apparatus, as it now stands, seems to have a chamber like what was decided to be the fourth claim of the patent, and! to be valid.
Temporary injunction ordered.